985 F.2d 575
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Donald Gene HENTHORN, Defendant-Appellant.
No. 91-50842.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 9, 1992.*Decided Dec. 28, 1992.

Appeal from the United States District Court for the Southern District of California, No. CR-86-1077-04-T;  Howard B. Turrentine, District Judge, Presiding.
S.D.Cal. [APPEAL AFTER REMAND, 931 F.2d 29.]
AFFIRMED.
Before JAMES R. BROWNING, SCHROEDER and FLETCHER, Circuit Judges.


1
MEMORANDUM**


2
This matter is before us following our remand instructing the district court to review the personnel files of Customs Agent Ronald Ingleby and DEA Special Agent Michael Harper to determine, by in camera inspection, whether information in the files should have been disclosed as possible impeachment material in Henthorn's trial.   Our decision is reported at 931 F.2d 29 (9th Cir.1991).


3
The district court conducted the review and determined that there was no information that could be considered impeachment material nor any information that would entitle the defendant to a new trial in the files.


4
On appeal, the appellant asks us to review, in camera, the material, and we have done so.   We agree with the district court's conclusions.   Both files contain numerous commendations, nothing indicating dishonesty or perjurious conduct, and nothing bearing on appellant's case.


5
The appellant also asks us to direct the district court to review the files of all of the government's witnesses.   We decline to do so because the appellant at trial requested the district court to review only the files of these two agents.


6
The district court did not violate any of the defendant's rights when it spread the mandate from our previous decision and conducted the in camera review outside the presence of the appellant.   Such proceedings were not a part of the prosecution or trial of this matter.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3